DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability

The present Corrected Notice of Allowability corrects a minor inadvertent typographical error. Claim 25 is the first claim, and the Examiner inadvertently referred to it in the Examiner’s amendment as claim 1.  The correct notation of claim 25 is now made below.  A minor typo is further corrected to designate line 4, not line 3, as to the directions for “a” this claim.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The allowed claims are: 25-39 and 41-54.
The following is an examiner’s statement of reasons for allowance.  The application is allowable for the reasons of record in the three parent patent applications (16563515, 16437773 and 15456407), now issued as US patents No. 10,688,155, 10,456,411 and 10,376,528, over which Applicant agreed to file a terminal disclaimer.  Applicant further agreed to claim amendments consistent with the ones made in the parent applications.
The Examiner reproduces for the record the reasons for allowance in the ‘407 application, and makes them applicable hereto:
“In response, in the instant case, although Newman1 does not disclose ingesting BHB, per se, it does disclose ingesting a ketogenic diet (a composition of ketone bodies), which, as Newman further discloses, does convert in the body to BHB.  See, e.g., Ortho Pharmaceutical Corp. v. Smith, 1990 WL 121353 (E.D. Pa. 1990) (holding of infringement under the doctrine of equivalents because the accused drug, Norgestimate, converted to the claimed metabolites and achieved essentially the same contraceptive results in the same way); see also Hoechst-Roussel Pharmaceuticals, Inc. v. Lehman, 109 F.3 756 (Fed. Cir. 1997) (conversion theory accepted); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331 (Fed. Cir. 2005) (holding that the prior art production of the claimed hemihydrates through in vivo conversion anticipated the metabolite patent).  Newman not only discloses that ketone bodies produce BHB  (see, e.g., p. 174), but also makes no distinction in the metabolic pathways of ketone bodies depending on whether the ketone bodies are produced by the body itself, or ingested as a ketogenic diet (KD).  This is consistent with the art as a whole.  See, e.g., Bough et al., Anticonvulsant Mechanisms of the Ketogenic Diet, Epilepsia, 48(1): 433-58, 2007.  Fig. 1 is of metabolic pathways highlighting the production of ketone bodies fatty acids during fasting or treatment with KD.  It further notes in the legend that measures of BHB levels in blood are most commonly used as the clinical indicator of successful KD treatment.

    PNG
    media_image1.png
    457
    937
    media_image1.png
    Greyscale

The reasons for the Examiner’s allowance are consistent with the following portions of Applicant’s specification:
[0005] Ketosis is facilitated by nicotinamide adenine dinucleotide ("NAD") modulator, which facilitates the conversion of other ketone bodies (e.g., BHB) to acetoacetate, which is one of the principal steps required for conversion of the ketone bodies to a usable fuel (ultimately as acetyl-CoA). Regarding NAD upregulation, variants of the B vitamin analogue, nicotinamide riboside ("NR"), have been explored for their effects on NAD. NR raises blood and tissue NAD levels far above that of other B vitamin analogues (niacin, nicotinamide, nicotinic acid, nicotinamide mononucleotide). 

[0006] Upregulation of NAD utilizes methyl donor. Therefore, the amount of available methyl donor is expected to be reduced significantly due to increase in NAD production resulting from administration of exogenous NAD modulator. This depletion in methyl donor can result in various undesired side-effects. 

[0007] To date, efforts to provide supplementary ketone bodies resulted in poor tolerability of the exogenous ketone body (EK) supplement. Furthermore, all current EK supplements lack NAD modulator, which facilitates the conversion of other ketone bodies to acetoacetate. In addition, conventional supplements directed to upregulating NAD lacks methyl donor to offset the effects of methyl donor depletion. 

[0008] Therefore, there is a need for a composition that can allow one to achieve the metabolic state of ketosis without the need for a strict diet regime. Furthermore, there is a need for a composition that includes an EK supplement, an NAD modulator and a methyl donor.


Newman does disclose that ketosis is facilitated by NAD.  Nonetheless, the Examiner has presently performed an extensive search for any composition which combines ketone bodies and NAD, and consistent with the statement of [0007] of Applicant’s specification, has found none, indicating that Applicant appears to have been the first to pursue this enhanced ketolysis route of metabolic degradation and energy generation.  Moreover, consistent with [0006] and [0008] of Applicant’s specification, the prior art does indicate that ketone body administration is associated with various side-effects, highlighting the need for their safe administration in compositions, to include by way of facilitated metabolism, as proposed by the instant application.  See, e.g., White et al., Clinical review: Ketones and brain injury, Critical Care, 2011, 15:219 (“White”).
Adverse effects of ketones
There are minimal data on the adverse effects of ketone administration, much of which are based on chronic intake via the enteral route rather than the parenteral route. In the acute setting, effects of parenteral formulations on the pH, sodium level, lipids and glucose are likely to dominate; for example, intravenous formulations would theoretically be alkalinizing, depending on the ketone concentration. This was confirmed by Hiraide and colleagues, who noted a significant increase in pH and sodium concentrations following the intravenous administration of a 20% solution of sodium BHB to severe trauma patients [81]. Also of potential concern is the reduction in glucose cerebral metabolism and the increase in cerebral blood flow demonstrated by Hasselbalch and colleagues during administration of intravenous BHB [50]. The long-term consequences of these changes are not yet known.
Some side effects are predictable following enteral administration, such as dehydration and hypoglycemia. Other side effects are less common and present following prolonged use, including growth retardation, obesity, nutrient deficiency, decreased bone density, hepatic failure, and immune dysfunction. Freeman and colleagues reported a significant rise in mean blood cholesterol to over 250 mg/dl following prolonged intake a of ketogenic diet [86]. This effect in turn may be atherogenic, leading to lipid deposition in blood vessels. In addition there are reports of dilated cardiomyopathy in patients on the ketogenic diet, possibly as a consequence of the toxic effects of elevated plasma free fatty acids. Finally, an increased incidence in nephrolithiasis in patients on the ketogenic diet as well as increases in serum uric acid secondary have been reported [66, 87].

The above considerations as to the combination of BHB and an NAD modulator, coupled with Applicant’s further solution to provide methyl donors to facilitate NAD recovery, in a single unit dosage form, and specific amounts and ratios of the ingredients, provides an inventive contribution over the prior art.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rex Watkins on August 27, 2021.  
The application has been amended as follows:

1) In claim 25, line 2, insert --a combination of-- after "comprises"; 

2) In claim 25, line 3 delete "a" and insert --an exogenous-- before "ester”; 

3) In claim 25, line 3, insert –in an amount from 1 mg to 50,000 mg—after “(BHB)”;

4) In claim 25, line 4 delete "a" and insert --an exogenous-- before "nicotinamide adenine dinucleotide ("NAD") modulator”; 

5) In claim 25, line 6, delete the period and insert in its place a comma

6) In claim 25, on a new line 7 insert –wherein the ratio (w/w) of the exogenous ester of BHB to the exogenous NAD modulator is from 160:1 to 10:1.--;

7) Re-write claim 30, line 2, as follows: “consisting of betaine monohydrate, anhydrous betaine 

8) In claim 32, insert –the—before “betaine”;

9) In claim 34, line 2, delete “(Citicholine”)

10) In claim 34, lines 2-3, switch the places of the abbreviations: “alpha-GPC” and “CDP choline” to go into the brackets, and the non-abbreviated terms, currently in the brackets, to precede the abbreviations without brackets;

11) In claim 36, insert –the—before “choline”;

12) Cancel claim 40;

13) In claim 45, line 5, insert –a-- before “BHB”

14) In claim 48, line 2, delete “comprising:”, and insert in its place “consisting of”;

15) In claim 52, lines 2 and 3, delete “, wherein administration of the composition improves the neurocognitive function of the subject”;

16) Insert --exogenous-- before "NAD" in all other occurrences of the claim term, namely in:
-claim 31, line 1
-claim 35, line 1
-claim 41, line 1
-claim 42, line 1
-claim 46, line 1
-claim 49, line 1
-claim 51, line 1

17) Insert --exogenous-- before "ester of BHB" in all other occurrences of the claim term, namely in:
-claim 38, line 1
-claim 39, line 1
-claim 45, line 1
-claim 50, line 1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        




    
        
            
    

    
        1 Newman et al., β-hydroxybutyrate: Much more than a metabolite, Diabetes Research and Clinical Practice, Volume 106, Issue 2, November 2014, Pages 173-181 (“Newman”)